Citation Nr: 1210265	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cerebral atrophy, claimed as residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to April 1999, with an additional 8 years and 19 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied entitlement to service connection for residuals of head trauma.  

In November 2010, the Board remanded this claim in order for additional evidentiary development to be conducted, to include scheduling the Veteran a VA examination.  All requested development has been completed and the claim has been returned to the Board for adjudication.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has cerebral atrophy, or any other residual condition or disability, that was incurred in or aggravated by active military service, to include as a result of his in-service head injuries or his reported exposure to toxins therein.  


CONCLUSION OF LAW

Cerebral atrophy, claimed as a residual condition related to in-service head trauma, was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2004 letter, sent prior to initial unfavorable AOJ decision issued in October 2004, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Veteran was also informed in March 2006 of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While this notice was not sent prior to the initial AOJ decision, the Board finds no prejudice to the Veteran in this regard because the actions taken by VA after providing complete notice essentially cured the error in the timing of notice.  Indeed, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In addition, the AOJ also readjudicated the case by way of the statements of the case issued in April 2007 and January 2012 after complete notice was provided.  As such, the Board finds that the Veteran has been provided all required notice and that it is not prejudicial to the appellant for the Board to proceed to render a final decision in this appeal.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in conjunction with this appeal in January 2011.   There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for cerebral atrophy, which he believes is the result of head trauma he incurred during active military service.  In the alternative, the Veteran also contends that his cerebral atrophy may be due to his work in service assisting in the evacuation of Kurdish villages after serium gas attacks, as well as exposure to heavy metals and paint fumes as a SEABEE in the Navy.  See July 2005 VA Form 21-4138.  

The Veteran's service treatment records (STRs) reflect that he sought treatment in September 1977 following a motor vehicle accident in which he hit the windshield of the car and lost consciousness for several seconds.  At that time, the Veteran denied dizziness, vertigo, eye problems, weakness, memory loss, or paresthesias.  No further treatment was indicated following this injury.  In April 1984, the Veteran was treated for an injury to the head which resulted from hitting the bottom of a steel trailer door.  The assessment was minor abrasion to the parietal area.  The STRs do not contain any subsequent complaints, treatment, or findings related to continued or chronic problems following the in-service injuries.  In fact, the Veteran's separation examination did not indicate any residuals of head trauma.  Therefore, the Board finds that chronic residuals associated with a head injury were not shown following the in-service injuries or at the time of discharge from service.  

The post-service medical evidence of record reflects that the Veteran has sought treatment for memory problems that he believes are related to his military service.  In October 2003, the Veteran reported that he noticed problems with doing math approximately six years earlier, which had gradually declined since that time.  However, he has also variously reported that his memory problems began since returning from the Gulf War in approximately 1991 and 1992.  See VA treatment records dated December 2003 and November 2004.  

Neuropsychological testing in December 2003 showed amnesia and dyscalculia with severe impairment in learning and recalling new information, as well as an inability to do more than simple math.  The Veteran continued to report problems with amnesia and dyscalculia, with no change, and an assessment of cognitive impairment was rendered.  See VA treatment records dated from April to October 2004.  

The Veteran was afforded a head CT scan in May 2004, which revealed diffuse cerebral atrophy or shrinkage of the brain, which the radiologist felt was out of proportion for the Veteran's age.  See April and May 2004 VA outpatient treatment records.  However, subsequent EEG testing, conducted in November 2004, was within normal limits, while an August 2005 neurology report indicates that the Veteran's symptoms had not gotten better or worse.  

In January 2005, the Veteran underwent an MRI of the brain, which revealed mild periventricular white matter disease in the frontal lobes, which the interpreting radiologist noted was most consistent with mild ischemic demyelination.  The MRI also revealed mild mucoperiosteal thickening in the frontal and ethmoid sinuses, with no aggressive features.  

Based upon the evidence showing injuries in service and a current diagnosis of cerebral atrophy, the Veteran was afforded a VA examination in January 2011 to determine if he has any current disability, including cerebral atrophy or residuals of head trauma, that is related to the head injuries or exposure to toxins in service.  At that examination, the VA examiner reviewed the claims file and noted the evidence showing two complaints of head injuries during service, as well as the Veteran's complaints of amnesia and dyscalculia after service.  The VA examiner conducted a physical examination of the Veteran and also noted the findings of the various radiographic and imaging studies included in the record, including the May 2004 head CT scan, December 2004 EEG, and December 2010 Brain MRI.  Thereafter, the VA examiner rendered a diagnosis of cerebral atrophy confirmed by MRI but stated that a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis.  

Nevertheless, the VA examiner opined that the Veteran's current cerebral atrophy is not caused by or a result of his military service.  In making this determination, the VA examiner stated that, based upon his review of the medical records, medical literature, and his clinical experience, there is no evidence of a cognitive disorder in service, and that the present examination revealed normal mini-mental state despite the Veteran's stated problems.  The VA examiner noted that there was nothing in service which would have caused the Veteran's cognitive disorder or his MRI findings of cerebral trophy and deep white matter demeylination, specifically stating that "certainly" the two events in service, namely the 1978 motor vehicle accident and 1984 traumatic brain injury, would not have resulted in delayed findings such as these.  The examiner further stated that he knows of no toxic exposure, including particularly sarin, heavy metal exposure, or paint fumes, that would lead to diffuse cerebral atrophy and the Veteran's current cognitive condition.  As a result, the VA examiner stated that a nexus cannot be made between the Veteran's military service and his current cerebral condition and cognitive disorder.  

In evaluating this claim, the Board considers the January 2011 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran currently has any residual condition, including cerebral atrophy, that is related to his military service, to include the in-service head injuries and reported exposure to toxins.  Indeed, the Board finds that the January 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record, addressed both the in-service head injuries and reported exposure to toxins, and was supported by a complete rationale.  The VA examiner's opinion is also supported by the other evidence of record, inclusive of the service and post-service treatment records, which do not contain any evidence showing the Veteran manifested a chronic residual condition or disability following the in-service injuries, at separation from service, or after service.  Moreover, the Board finds probative that there is no medical evidence or opinion of record which suggests that the Veteran currently has a residual disability, including cerebral atrophy, that is likely related to his military service.  

The Board notes that the Veteran has contended on his own behalf that his current cerebral atrophy is related to service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cerebral atrophy and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms of memory loss and difficulty with math, the Board accords his statements regarding the etiology of such, including his current cerebral atrophy, less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current cerebral atrophy, while the January 2011 VA examiner took into consideration all the relevant facts in providing his opinion. 

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for cerebral atrophy or any other disability claimed to be related to his military service, to include as due to the in-service head injuries or reported exposure to toxins.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for cerebral atrophy, claimed as residuals of head trauma, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


